Citation Nr: 0842192	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-42 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
herniorrhaphy, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for residuals of left 
herniorrhaphy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to March 
1997.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating action of the VA Regional Office (RO) in 
St. Petersburg, Florida that denied increased ratings for 
bilateral shoulder disability and bilateral herniorrhaphy 
residuals.  During the pendency of the appeal, the disability 
evaluations for all four service-connected disorders were 
increased by rating determination dated in August 2005.

The veteran was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  In a 
Board decision dated in May 2007, the 20 percent rating for 
right shoulder disability was increased to 30 percent.  The 
Board confirmed and continued the denial of the increased 
rating claim for the left shoulder disorder.  The issues of 
entitlement to an evaluation in excess of 10 percent for 
residuals of right and left inguinal herniorraphies were 
remanded for further development.  The case has been returned 
to the Board for appropriate disposition.

Following further review of the record, however, the 
remaining issues on appeal are once more REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for reasons that follow.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral inguinal herniorraphies include 
severe pain caused by scar tissue and nerve damage.  He 
presented testimony on personal hearing in January 2007 to 
the effect that excessive scar tissue had interfered with the 
functioning of the ilio-inguinal nerve resulting in 
tenderness, intense pain and spasm at times.  He stated that 
these symptoms had contributed to his losing a position he 
had held at his place of employment, and that he had been 
forced to assume lighter duties.

Review of the record reflects that when the case was remanded 
in May 2007, it was requested that the veteran's hernia 
examination include an opinion as to whether the hernia 
repair had affected any nerves.  In the ensuing VA 
compensation examination conducted in May 2008, it is shown 
that this was not accomplished.  Although the examiner 
diagnosed bilateral adhesions and chronic bilateral inguinal 
strain, she did not address whether any nerves were affected, 
as specified by remand.  The Board observes that inguinal 
nerve impingment causing pain is one of the veteran's primary 
assertions.  As there was no response to this remand request 
in this regard, it is found that the May 2007 examination is 
inadequate. 

It is well established that a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  In Stegall the Court held that 
where the remand orders of the Board are not complied with, 
and the Board proceeds with final disposition of an appeal, 
the Board errs as a matter of law. Id.  In this case, the 
Board finds that one of the requirements of the May 2007 
remand were not met, and another remand is now required to 
address the deficiency. See 38 C.F.R. § 19.9 (2008).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that the veteran appears to 
receive ongoing VA outpatient treatment, to include for 
residuals of hernia repair.  The most recent records date 
through June 2008.  As VA potentially has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from July 2008 
should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from July 2008 should be retrieved 
and associated with the claims 
folder.

2.  The veteran should be afforded 
an examination by an appropriate 
medical specialist to evaluate his 
bilateral herniorrhaphy residuals 
and provide a medical opinion.  
The claims folder and a copy of 
this remand should be made 
available to the examiner for 
review.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis(es).  A 
comprehensive clinical history 
should be obtained.  Based on 
review of the record and physical 
examination, the neurologist 
should address the following: 1) 
state whether the veteran now has 
either right or left inguinal 
hernias and if so, the size of 
each hernia; 2) Comment on the 
severity of the veteran's 
recurrent bilateral inguinal 
hernias; 3) Indicate whether any 
hernias found are reducible and/or 
would be well supported by a truss 
or belt; and 4) Provide an opinion 
as to whether the veteran's hernia 
repair has resulted in any nerve 
damage, including impingement.  
Any symptoms related thereto 
should be delineated.  The 
findings and opinions should be 
set forth in detail in a narrative 
report.  

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).  If he fails to 
appear, this should be noted in 
the claims folder.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


